Petition for Writ of Mandamus Denied and Memorandum Opinion filed October 6,
2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00817-CR
                                    ____________

                       IN RE KEEPER RAY HUDSON, Relator



                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   338th District Court
                                  Harris County, Texas
                              Trial Court Cause No. 906051



                      MEMORANDUM                     OPINION

       On September 16, 2011, relator filed a “Petition for Leave to Set Aside Void
Conviction” in this court. See Tex. R. App. P. 52. Relator complains his conviction is
void because the Honorable Ogden Bass was not qualified to be appointed to, and there is
no order appointing him to, the 174th District Court of Harris County, Texas.

       Texas Code of Criminal Procedure article 11.07 governs the procedure for obtaining
post-conviction relief from a final felony conviction. See Tex. Code Crim. Proc. Ann. art.
11.07 (West Supp. 2010). Article 11.07 provides no role for the courts of appeals in this
process. See id. Accordingly, we are without jurisdiction to set aside relator’s conviction.
      Relator's petition is dismissed for lack of jurisdiction. Tex. R. App. P. 52.8(a).




                                          PER CURIAM

Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             2